Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 30, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  160293                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  SPECTRUM HEALTH HOSPITALS and                                                                        Richard H. Bernstein
  SPECTRUM HEALTH PRIMARY CARE                                                                         Elizabeth T. Clement
  PARTNERS d/b/a SPECTRUM HEALTH                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  MEDICAL GROUP,
           Plaintiffs-Appellants,
  v                                                                 SC: 160293
                                                                    COA: 349306
                                                                    Kent CC: 18-004766-AV
  FARM BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN and FARM
  BUREAU MUTUAL INSURANCE
  COMPANY OF MICHIGAN,
             Defendants-Appellees.
  ______________________________________/

         On order of the Court, the application for leave to appeal the August 13, 2019
  order of the Court of Appeals is considered and, it appearing to this Court that the cases
  of Pearce v Eaton Co Rd Comm (Docket No. 158069) and Brugger v Midland Co Bd of
  Rd Comm’rs (Docket No. 158304) are pending on appeal before this Court and that the
  decisions in those cases may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decisions in
  those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 30, 2020
           a0622
                                                                               Clerk